FILED
                              NOT FOR PUBLICATION                           JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARNOLD ANDRADE-QUIROZ; DEYSI                     No. 10-71453
MARELLY ANDRADE-QUIROZ,
                                                 Agency Nos. A098-263-811
               Petitioners,                                  A098-591-510

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Arnold Andrade-Quiroz and Deysi Marelly Andrade-Quiroz, natives and

citizens of Honduras, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under by 8 U.S.C.

§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Petitioners’ due process contention regarding the BIA’s streamlined decision

is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003)

(BIA’s summary affirmance procedure does not violate due process).

      We reject petitioners’ claim that they are eligible for asylum and

withholding of removal based on their anti-gang political opinions or membership

in a particular social group. See Barrios v. Holder, 581 F.3d 849, 854–55 (9th Cir.

2009) (rejecting as a particular social group “young males in Guatemala who are

targeted for gang recruitment but refuse because they disagree with the gang’s

criminal activities”); see Santos-Lemus v. Mukasey, 542 F.3d 738, 745–46 (9th Cir.

2008) (rejecting as a particular social group “young men in El Salvador resisting




                                       2                                   10-71453
gang violence,” and holding that general aversion to gangs is not a political

opinion). Accordingly, petitioners’ asylum and withholding of removal claims fail.

See Barrios, 581 F.3d at 856.

      Finally, substantial evidence also supports the agency’s denial of petitioners’

CAT claim because they failed to demonstrate it is more likely than not that they

will be tortured if they return to Honduras. See Santos–Lemus, 542 F.3d at 748.

      PETITION FOR REVIEW DENIED.




                                       3                                  10-71453